MEMORANDUM **
Fredrick Jerome Young appeals from the district court’s order revoking his supervised release and imposing a 9-month term of imprisonment.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Young has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief has been filed.
Our independent review of the record and opening brief pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), indicates that the appeal is moot because Young has already served his entire post-revocation sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.